  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee ee ewe ee ee ee ew ee eee ee ee ee ee eee xX
SEAN JANES,

Plaintiff,

AND ORDERS
-against-
: 18 Civ. 5054 (GBD) (SDA)

NANCY A. BERRYHILL, Acting Commissioner, Social ;
Security Administration, :

Defendant. :
| xX

GEORGE B. DANIELS, United States District Judge:

On June 6, 2018, Plaintiff Sean Janes commenced this action against Defendant Nancy A.
Berryhill, Acting Commissioner of Social Security, pursuant to Section 405(g) of the Social
Security Act, 42 U.S.C, § 405(g), seeking review of an administrative law judge’s (“ALJ”)
decision denying Plaintiff disability insurance benefits. (Comp]., ECF No. 1.) On July 30, 2019,
a Stipulation and Order of Remand was entered, directing the case to be remanded to the
Commissioner for further administrative proceedings. (Stip. and Order, ECF No. 20.) The
following day, the Clerk of the Court issued a judgment remanding the case. (J., ECF No. 21.)
Plaintiff's counsel subsequently moved this Court for an award of attorney’s fees under the Equal
Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), as a result of Plaintiffs successful appeal
in this Court. On June 9, 2020, this Court adopted Magistrate Judge Stewart D. Aaron’s Report
and Recommendation, awarding Plaintiff's counsel $6,447.78 in EAJA fees. (Mem. and Order,
ECF No. 32.)

On remand, the ALJ found that Plaintiff was entitled to past-due disability benefits

beginning in December 2013 and the Social Security Administration (“SSA”) subsequently issued
Case 1:18-cv-05054-GBD-SDA Document 38 Filed 10/06/20 Page 2 of 4

a Notice of Award (““NOA”) dated April 2, 2020, to Plaintiff.' The NOA awarded Janes
$93,748.70. Plaintiff's counsel states that he did not receive the NOA until July 1, 2020 because
the administrative counsel’s offices were closed due to COVID-19 restrictions. (Bowes Decl. at §
21.) On July 6, 2020, Plaintiffs counsel filed a motion for attorney’s fees pursuant to 42 U.S.C.
§ 406(b), seeking an amount of $29,000, which represents less than the twenty-five percent
contingency fee in the retainer agreement between Plaintiff and his counsel. Plaintiffs counsel
requests that he be awarded a net sum of $22,552.22 because Plaintiff is entitled to a credit of
$6,447.78 for the previously awarded EAJA fees. (Mot. For Approval of Contingent Fee
Agreement Under 42 U.S.C. § 406(b) (“Motion”), ECF No. 33 at 2-3.) On July 20, 2020, the
Commissioner filed a response to Plaintiff's motion. (Letter dated July 20, 2020, ECF No. 36.)

Before this Court is Magistrate Judge Aaron’s July 28, 2020 Report and Recommendation
(the “Report”), recommending that Plaintiffs counsel be granted an award of $20,000 in attorney’s
fees and, upon receipt of this sum, Plaintiff's counsel should refund the previously awarded EAJA
fees of $6,447.78 to Plaintiff. (Report. ECF No. 37, at 8.) Magistrate Judge Aaron advised the
parties that, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), failure
to file timely objections to the Report would constitute a waiver of those objections on appeal.
(Id.) No objections have been filed. Having reviewed the Report for clear error and finding none,
this Court ADOPTS the Report in full.

I. LEGAL STANDARD
A court “may accept, reject, or modify, in whole or in part, the findings or

recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate

 

' The SSA also issued Notices of Award, dated April 2, 2020, to Janes’ three children (Decl. of
Christopher J. Bowes in Supp. of PI.’s Mot. for Approval of the Contingent Fee Agreement Pursuant to
42 U.S.C. § 406(b) (“Bowes Decl.’”’), ECF No. 34, 9§ 19-20.) The three children each received an award
of $15,988.80. Ud. at Ex. D.)

 
Case 1:18-cv-05054-GBD-SDA Document 38 Filed 10/06/20 Page 3 of 4

Judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

I. THE REPORT CORRECTLY CALCULATES PLAINTIFF’S
ATTORNEY’S FEES

Magistrate Judge Aaron correctly concluded that an enlargement of the filing period is
appropriate. (Report at 6.) Therefore, Plaintiff's counsel’s motion is timely. (/d.) Moreover,
Magistrate Judge Aaron conducted a thorough and careful inquest and issued a Report
recommending that this Court award attorney’s fees in the amount of $20,000 pursuant to 42
U.S.C. § 406(b), which reflects an hourly rate of about $690. (Report at 6-7.) Magistrate Judge
Aaron correctly noted that “[f]ee awards may be made under both the EAJA and § 406(b), but the
claimant’s attorney must ‘refun[d] to the claimant the amount of the smaller fee.”” (Report at 5
(quoting Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (internal quotation marks and citation
omitted)).) This Court has reviewed the Report, and finds no error, clear or otherwise.
Accordingly, this Court adopts Magistrate Judge Aaron’s recommended attorney’s fees of $20,000
for the reasons stated in the Report. Plaintiffs counsel is directed to return to Plaintiff EAJA fees
previously awarded in the amount of $6,447.78.

Il. CONCLUSION

Plaintiffs counsel’s motion for attorney’s fees, (ECF No. 33), is GRANTED in the amount

of $20,000. Upon receipt of this sum, Plaintiffs counsel should refund the previously awarded

 
Case 1:18-cv-05054-GBD-SDA Document 38 Filed 10/06/20 Page 4 of 4

EAJA fees in the amount of $6,447.78 to Plaintiff. The Clerk of the Court is directed to close the

motion accordingly.

Dated: New York, New York
October 6, 2020
SO ORDERED.

Bary ee 4 D Thedle

GEPR B. DANIELS
ted ‘States District Judge

 

 
